United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                               October 17, 2006
                        FOR THE FIFTH CIRCUIT
                        _____________________              Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-70043
                        _____________________


                            BOBBY WILCHER,

                                             Petitioner - Appellant,

                                  v.

                  CHRISTOPHER B. EPPS, COMMISSIONER,
                MISSISSIPPI DEPARTMENT OF CORRECTIONS,

                                                Respondent - Appellee.



         Appeal from the United States District Court for the
               Southern District of Mississippi, Jackson
                             (3:98-CV-236)


Before JONES, Chief Judge, and SMITH and DeMOSS, Circuit Judges.

By EDITH H. JONES:*

            In this appeal from the district court’s denial of

Petitioner-Appellant’s emergency motion to reinstate his petition

for writ of habeas corpus, to withdraw his pro se motion, and to

reinstate the stay of execution, we are asked to consider whether

Petitioner-Appellant, Bobby Glen Wilcher, is entitled to relief

from the Mississippi Supreme Court’s order of execution, scheduled

for October 18, 2006.      Having carefully reviewed the district

court’s Memorandum Opinion of October 16, 2006, and the parties’

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
briefs on appeal, we conclude that Petitioner’s claims do not merit

reinstatement of his petition for writ of habeas corpus or any

other relief before this court.           Petitioner’s filing embodies not

only an attempt to revive a collateral review proceeding that he

competently,     knowingly,       and   voluntarily   forsook,   but    also   an

attempt to relitigate or ignore the finality of the just-completed

appeal that affirmed the district court’s competency finding.                  We

AFFIRM the district court’s judgment, and DENY a stay of execution.

                       I.     PROCEDURAL BACKGROUND

            This appeal is the most recent step in a convoluted

procedural history.        Petitioner filed, pro se, a “Motion To Drop

All Remaining Appeals And To Allow The State To Immediately Proceed

With Petitioner’s Execution.”             In response, the district court

convened a hearing on June 8, 2006, to determine pursuant to the

standards outlined by the Supreme Court in Rees v. Peyton, 384 U.S.

312 (1966), Petitioner’s competency to waive collateral review.

After subjecting Petitioner to extensive questioning in regard to

his   pro   se   filing,    the    district   court   found   that     he   fully

appreciated his position and that he was capable of cogently and

voluntarily waiving any continued pursuit of relief from his

sentence through habeas litigation.             The district court granted

Petitioner’s motion to dismiss from the bench and issued a written

order memorializing its ruling on June 14, 2006.




                                         2
           Contrary to the wishes expressed only two days earlier in

Petitioner’s pro se motion, counsel for Petitioner filed a motion

to reinstate the stay of execution pending the filing of a motion

to reconsider under Federal Rules of Civil Procedure 59 and 60.

Counsel informed the district court that the motion to reconsider

would not be filed until June 27, 2006.              Respondent Christopher J.

Epps, Commissioner of the Mississippi Department of Corrections,

then filed a response to Petitioner’s motion on June 19, 2006, and

Petitioner’s counsel replied on June 20, 2006.                The district court

denied the motion to reinstate the stay of execution on June 23,

2006.    On   June    26,    2006,    the    Mississippi      Supreme    Court   set

Petitioner’s execution date for July 11, 2006.

           On June 26, 2006, counsel for Petitioner filed a Motion

to Set Aside Orders of June 14, 2006, and June 23, 2006, to

Reinstate the Stay of Execution, and For Appropriate Mental Health

Evaluation.      Counsel for Petitioner then filed an emergency motion

requesting    the    district    court       to   rule   on    the    motions    for

reconsideration and reinstatement of the stay on June 29, 2006.

The   district    court     entered   an     order   denying    the     motion   for

reconsideration and additionally entered an order denying the

motion to set aside.

           On July 3, 2006, Petitioner’s counsel filed an Emergency

Application for Certificate of Appealability (“COA”) and a Notice

of Appeal in the district court, which was denied later that day.



                                         3
          An additional application for COA and request for stay of

execution were then filed in this court.          On July 7, 2006, while

pending review before us, counsel filed a bare-bones affidavit in

which Petitioner, having ostensibly reflected on his predicament,

requested reinstatement of all legal remedies available to him.

Counsel then filed a motion to reinstate Petitioner’s appeals and

requested a stay of execution.

          This court denied Petitioner’s COA application in an

opinion which concluded that the district court committed no error

and that no reasonable jurist could disagree with the propriety of

the   district   court’s   order.1          See   Wilcher   v.   Anderson,

___F.App’x___, 2006, WL 1888895 (5th Cir. July 10, 2006).               We

dismissed both the motion to reinstate and the motion for stay.

          Counsel for Petitioner then filed a petition for writ of

certiorari and a motion for stay of execution with the United

States Supreme Court, which stayed the execution pending the

disposition of the petition for writ of certiorari. See Wilcher v.

Epps, ___U.S.___, 2006 WL 1893911 (July 11, 2006).

          The Supreme Court denied certiorari and vacated its stay

of execution on October 2, 2006.         See Wilcher v. Epps, ___U.S.___,

2006 WL 1909696 (October 2, 2006).          That same day, the State of

      1
      Moreover, we strongly implied in rejecting Petitioner’s
application for COA that its recasting as a successive
application for a writ of habeas corpus would be equally
unavailing because Petitioner fails to meet the requirements of
28 U.S.C. § 2244(b)(2). See Wilcher v. Anderson, ___F.App’x___,
2006, WL 1888895 (5th Cir. July 10, 2006).

                                     4
Mississippi    filed     a    motion   for   reinstatement    of   the    date   of

execution in the Mississippi Supreme Court. That court granted the

motion   and   designated       that   Petitioner   is   to   be   executed      on

October 18, 2006.

             On October 5, 2006, counsel filed another emergency

motion in the district court, together with another affidavit by

Wilcher, seeking to reinstate the habeas petition voluntarily

dismissed by Petitioner in June 2006.            The district court rejected

this second motion to reinstate in a Memorandum Opinion issued on

the afternoon of October 16, 2006.              Counsel immediately filed a

notice of appeal in this court contesting the district court’s

Memorandum Opinion.

                                 II.   DISCUSSION

             Petitioner’s most recent motion in the district court was

predicated     on    relief    under   Federal    Rule   of   Civil      Procedure

60(b)(6).2     We review an appeal from denial of a motion made

pursuant to Rule 60(b)(6) under an abuse of discretion standard.

Callon Petroleum Co. v. Frontier Ins. Co., 351 F.3d 204, 210 (5th

Cir. 2003).         Under this standard, “[i]t is not enough that the

granting of relief might have been permissible, or even warranted

     2
      Rule 60(b), in pertinent part, confers upon this court the
broad equitable power to “relieve a party or a party’s legal
representative from a final judgment, order, or proceeding for .
. . (6) any other reason justifying relief from the operation of
the judgment.” See, e.g., Harrell v. DCS Equip. Leasing Corp.,
951 F.2d 1453, 1458 (5th Cir. 1992) (“The broad language of
clause (6) gives the courts ample power to vacate judgments
whenever such action is appropriate to accomplish justice.”).

                                         5
– denial must have been so unwarranted as to constitute an abuse of

discretion.” Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th

Cir. 1981).

              The   district   court   found    that    Petitioner   failed   to

present any valid reason why his request to rescind dismissal of

the habeas petition should be granted under Rule 60(b)(6).               (Mem.

Op. at *6.)      Further, the court reiterated its determination that

Petitioner is mentally competent and voluntarily undertook to

abandon all avenues of legal relief from his sentence.               (Mem. Op.

at *6.) The district court determined that nothing in the language

of Rule 60(b)(6) requires reinstatement of a petition for habeas

relief voluntarily dismissed at the behest of a defendant. (Mem.

Op. at *9.)         Finally, the district court stated that Petitioner

failed to demonstrate that a motion to withdraw a voluntarily

dismissed      habeas     petition     qualified       as   an   “extraordinary

circumstance” meriting relief under Rule 60(b)(6).                (Mem. Op. at

*8.)       See American Totalisator Co., Inc. v. Fair Grounds Corp.,

3 F.3d 810, 815 (5th Cir. 1993).            We detect no abuse of discretion

in any of these findings.

              Petitioner’s reliance on Lonchar v. Thomas, 517 U.S. 314,

116 S. Ct. 1293 (1996) likewise fails to provide justification for

the argument that a district court must reinstate a habeas petition

that has been voluntarily relinquished by a criminal defendant.3

       3
      Neither of the circuit cases Petitioner cites to bolster
this contention is on point. In St. Pierre v. Cowan, 217 F.3d

                                        6
Lonchar involved a last-minute habeas filing and motion for stay of

execution by a death-row inmate that were vacated by the Eleventh

Circuit for inequitable conduct.         The Supreme Court reinstated the

stay and reversed, holding that a court may not dismiss a first

habeas   petition   “for   special   ad    hoc   ‘equitable   reasons’   not

encompassed within the framework of Rule 9.”         Lonchar, 517 U.S. at

322, 116 S. Ct. at 1298.     Lonchar’s holding does not extend to the

situation currently before us. That case addressed only the imper-

missibility of involuntary dismissal of a first habeas petition on

motion by the state; it does not require this court to reinstate a

habeas petition voluntarily dismissed by Petitioner himself.

           We note that the district court considered only in

passing the issue of whether Petitioner’s motion was properly

subject to treatment as a Rule 60(b) motion or as a successive


939 (7th Cir. 2000), the Seventh Circuit reversed the district
court dismissal of a petition for habeas relief waived by a
death-row inmate. Contrary to Petitioner’s contention that St.
Pierre applies, the Seventh Circuit explicitly predicated remand
on the fact that the Illinois Supreme Court had taken no steps
“to assure itself that St. Pierre was making this decision
unequivocally, permanently, voluntarily, and intelligently.” Id.
at 948. In contrast, we are satisfied that the exhaustive
competency hearing conducted by the district court in
Petitioner’s case distinguishes St. Pierre.
     Nor does the Eighth Circuit’s holding in Smith v.
Armontrout, 865 F.2d 1502 (1988) (en banc), require a contrary
result. The district court ruling in Smith, too, was made in the
absence of an adequate mental competency determination.
Moreover, Smith’s action was dismissed without prejudice pending
developments that might have warranted issuance of a certificate
of probable cause. See Smith v. Armontrout, 857 F.2d 1228, 1230
(8th Cir. 1988).


                                     7
petition for habeas review under 28 U.S.C. § 2244(b).                 The lion’s

share of its analysis is based on the unquestioned assumption that

Petitioner’s claim is actually a true Rule 60(b) motion.

             The Supreme Court has recently distinguished these two

forms of relief and described the procedural ramifications arising

out of their use.     See Gonzales v. Crosby, 545 U.S. 524, 125 S. Ct.

2641 (2005).     Section 2244(b) requires that a successive applica-

tion for habeas relief contain one or more claims not presented in

a prior application.       Id. at ___, S. Ct. at 2647.          However, the

Gonzales Court observed that Rule 60(b) motions, too, are often

characterized by assertion of a “claim,” e.g., that excusable

neglect permits leave to include a claim of constitutional error

under Rule 60(b)(1), or that a subsequent change in substantive law

justifies relief under Rule 60(b)(6).4           Id.   Accordingly, a claim-

asserting Rule 60(b) motion is “if not in substance a habeas corpus

application, at least similar enough that failing to subject it to

the   same    requirements       would   be    inconsistent    with    [section

2244(b)].”     Id. (internal quotations omitted).

             Based   on   this     analysis,    Petitioner’s     claim     could

reasonably be interpreted not as a true Rule 60(b) motion, but

rather as a successive habeas application, since his filing really

amounts to an attempt to obtain relief from dismissal of his


      4
      The Courts of Appeals are in agreement on this point as
well. See, e.g., Rodwell v. Pepe, 324 F.3d 66, 69 (1st Cir.
2003); Dunlap v. Litscher, 301 F.3d 873 (7th Cir. 2002).

                                         8
original habeas petition so as to gain the opportunity to reassess

the merits of his case.       Gonzales lends further support to the

interpretation   of    Petitioner’s       claim   as   a   successive   habeas

application as it notes that “an attack based on the movant’s own

conduct, or his habeas counsel’s omissions...in effect asks for a

second chance to have the merits determined favorably.” Id. at ___

n.5, 125 S. Ct. at 2648 n.5.        Even if Petitioner’s claim is pro-

cedurally   better    understood    as    a   successive    habeas   petition,

however, he has waived the opportunity for reapplication, by not

pursuing it in this court.         And, even if he had not waived this

argument, what he has filed would not meet the requirements of

§ 2244(b) in any case.     See Wilcher v. Anderson, ___ F.App’x.___,

2006, WL 1888895 (5th Cir. July 10, 2006).5

            For these reasons, the district court’s judgment is

AFFIRMED and appellant’s motion to stay execution scheduled for

Wednesday, October 18, 2006, is DENIED.




     5
      Finally, should the Supreme Court decide that Rule 60(b)(6)
relief may be justified in circumstances like these, both the
“extraordinary” nature of the relief requested and the potential
overlap of this remedy with successive habeas relief would seem
to require a petitioner to make some showing that a delay in
carrying out the execution has a bona fide legal purpose. Thus,
it would seem that a petitioner like Wilcher would have to
demonstrate not only that he deserved a chance to revive his
habeas petition, but also that the petition itself at least meets
the standard for a COA — debatable among jurists of reason — or,
as in Rule 60(b) relief from a default judgment — that petitioner
has a meritorious claim for relief.

                                      9